Citation Nr: 1309333	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, characterized as lumbar spine degenerative joint disease, claimed as secondary to service-connected bilateral ankle and knee disorders.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986.

This appeal to the Board of Veterans' Appeals  (Board) arose from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, that denied the service connection claims.

The Veteran appeared at a hearing at the RO in March 2012 before the undersigned Veterans Law Judge. A transcript of the hearing testimony is associated with the claims file and has been reviewed.

The Board remanded the claims in June 2012.  All of the required development has been completed and the claims file has been returned to the Board for further appellate adjudication.

The Board additionally notes that a September 2010 rating decision granted the Veteran's claim for unemployability, effective December 19, 2009.  Thus, the Veteran is currently receiving the 100 percent rate of disability compensation.


FINDINGS OF FACT

1.  A low back disability did not have its clinical onset in service and is not otherwise related to active duty; a degenerative joint disease of the lumbar spine was not exhibited within the first post service year; and low back disability was not caused or aggravated by service-connected disability.

2.  The preponderance of the evidence indicates that the Veteran's OSA is related to active duty.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated in service; degenerative joint disease of the lumbar spine may not be presumed to have been incurred therein; and low back disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Sleep apnea was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in August 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board additionally notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for sleep apnea.  Therefore, no further development with respect to this matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2012) or 38 C.F.R. § 3.159 (2012).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a March 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2)  (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). At the Veteran's hearing the issues were identified, and his representative questioned the Veteran concerning his contentions in regard to his claimed disabilities.  The undersigned pointed out the need for evidence linking the current disabilities to service or a service-connected condition and discussed any relevant medical records which may not have been associated with the claims file to that point.  To determine whether there were additional relevant records, he was asked how often he was treated at the VAMC. The Bryant duties were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310 (b).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Back disability

The Veteran does not claim and the record does not show that chronic low back disability had its clinical onset in service or is otherwise related to active duty.  In this case, the Veteran reported during his March 2012 hearing testimony that his back disability is secondary to his service-connected lower extremity disabilities.  

The Veteran's service treatment records (STRs) are negative for any indication of back problems.  There is no report of complaint, treatment or diagnosis in any of the Veteran's STRs.  The Veteran has not claimed any incident or injury of service which is related to his back problems.

There is no competent evidence which indicates that the Veteran had degenerative joint disease within one year of active service.  Additionally, the record does not establish a continuity of back symptoms.  Rather, the Veteran expressly denied problems during service and does not currently contend that his back problems originated in-service.  

VA treatment records indicate that the Veteran reported in June 2007 that he lifted parcels of up to 70 pounds with standing for prolonged periods of time while working at the post office.

The Veteran was afforded a VA examination in February 2009.  The examiner noted that the Veteran is claiming for service connection for a back disability, secondary to service-connected lower extremity disabilities.  The examiner noted that the Veteran was 6 feet and one inch tall and 255 pounds.  The impression was mild degenerative changes in the lumbar spine, based on x-rays taken in September 2008.  The examiner opined that it is less likely as not that the back condition is secondary to the Veteran's knees or ankles and that it is more likely due to body habitus and deconditioning.  

A private physician submitted a medical statement in September 2009.  The physician indicated that, based on his review of a copy of the claims file without an in-person examination, the Veteran's degenerative arthritis of his lumbar spine is due to his antalgic gait secondary to heel and ankle conditions.  The physician incorrectly noted that no other physician had opined to the contrary.  

A September 2009 treatment note from an orthopedic center indicates that the Veteran was following up from his on-the-job injury of November 2003, for which he received worker's compensation.  The injury included both the knees and ankles.  The provider indicated that an EMG revealed an S-1 radiculopathy on the left and a right L-5 irritation which was not part of the injury.  An August 2009 treatment note from the same provider noted that the Veteran was developing lower back pain.

An addendum to the February 2009 VA examination was provided in March 2011.  The examiner noted that the private physician's statement dated September 2009 was a "copy and paste opinion" that the physician had used to support disability claims for other Veterans.  The examiner noted that the private physician used outdated medical texts in supporting his position and that there is no current medical literature to support a conclusion that an abnormal gait or arthritis in a knee or an ankle causes degenerative changes in the spine.  However, the examiner indicated that the Veteran's lumbar spine condition is at least as likely as not aggravated by his service-connected knee, ankle and hip conditions.

The Board remanded the claim in an attempt to determine the level of back disability prior to aggravation and the permanent, measurable increase in back pathology related to service-connected disability.  38 C.F.R. § 3.310 (b).  An addendum dated July 2012 indicates that there is no way to measure the amount of aggravation of the Veteran's low back pain due to his joint condition.  It was suggested that there had been an increase in low back pain due to service-connected lower extremity disability, but no suggestion that underlying disability had increased in severity or that there was a basis to measure the degree of low back pain related to service-connected disability.   

The Board finds that service connection for the Veteran's back disability must be denied as the preponderance of the evidence is against a finding that the disability is related to active service or any incident of service, to include any service-connected disability.  There are two medical opinions (one with an addendum) in the claims file as well as additional medical records.  The medical opinions consist of an opinion from a private physician and a VA examiner.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the opinion of the VA examiner to be more probative as there was an opportunity to review the Veteran's claims file, including the opinion of the private physician and updated medical records, and provided a thorough rationale for the opinions.  As the VA examiner additionally pointed out, the private physician submitted an opinion which had been used to support other Veteran's claims for disability compensation.  Thus, the private physician is less likely relying on the facts of each case; but rather a generic approach in authoring his paid for medical opinions.  Additionally, the Board notes that the private physician did not examine the Veteran personally in order to ascertain the severity of his service-connected disabilities and relied on outdated medical literature in order to support the Veteran's claim for service connection.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  The private physician did not specify any degree of aggravation in low back disability attributable to service-connected disability.  The Board also observes that the private physician incorrectly indicated that no medical opinion was of record which indicated that the Veteran's back disability was not secondary to his service connected disabilities. 

The February 2011 examination report indicated aggravation, but did not identify a baseline level of disability or any measurable increase in low back pathology due to service-connected disability, as is required by 38 C.F.R. § 3.310 (b).  The July 2012 addendum indicated that a baseline could not be determined without resorting to speculation and found no permanent measurable increase in the severity of the Veteran's back disability which was supported by concrete objective findings.  Bloom v. West, 12 Vet. App. 185, 187 (1999)(a medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.).  The examiner suggested that back pain was aggravated by service-connected lower extremity disability, but did not identify any underlying disability aggravated by service-connected disability or any measuring stick to pinpoint the level of aggravation.  

The Veteran himself believes that his back disability is related to service-connected disability.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  While the Veteran may be competent to describe symptoms of back pain, he is not competent to determine whether the underlying low back disability underwent a permanent, measurable increase in its severity due to service-connected disability.  The complicated medical question of whether one disability causes or is aggravated by another disability extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current back disability is related to active service or any incident of active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Obstructive Sleep Apnea

Concerning the Veteran's claim for OSA, a July 2012 VA examination indicates that the Veteran's OSA had its clinical onset during active service as his service treatment records dated September 1996 indicate that his height was 72 inches, weight was 215 pounds and neck circumference of 20 inches (50 centimeters).  The examiner notes that those with a neck circumference greater than 40 centimeters  and obese have a greater risk for sleep apnea.  Thus, the examiner opined that the Veteran's current sleep apnea originated during active service.

Thus, the Board finds that the preponderance of thee evidence indicates that the Veteran's current OSA is related to active service and allowance for such benefits is in order.


ORDER

Entitlement to service connection for a low back disorder, characterized as lumbar spine degenerative joint disease, claimed as secondary to service-connected bilateral ankle and bilateral knee disorders is denied.

Entitlement to service connection for OSA is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


